DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 are pending and have been examined in this application. 
Claims 1-6, 8-9, 11-18 and 20 are original; claims 7, 10 and 19 are currently amended; 
Claims 1-20 are rejected herein.
Information Disclosure Statement
As of the date of this action, no information disclosure statement has been filed on behalf of this case. 
Response to Arguments
Applicant's arguments filed 02/06/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument wherein “…Pope ‘704 fails to disclose a bracket or an insert and fails to teach the mating of tongue and groove rides and indentation of a bracket with tongue and grooves ridges and indentation of an insert… there is nothing within the disclosure that teaches or suggests that the topographical feature whether formed as ridges or grooves” The Examiner asserts that the Pope ‘704 clearly teaches the tongue and groove feature referred as topographical features. Pope ‘704 clearly recite the topographical feature improves the fastening strength see e.g. Pope ‘704 Col. 7, lines 40-42.
. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Pope (U.S. Pat. No. 6676704 B1).
 	Regarding claim 1, Pope teaches a slope adjusting pipe hanger bracket and insert, comprising:
a bracket (Pope; 350) having tongue and groove ridges and indentations;
an insert (Pope; 375) having mating tongue and groove ridges and indentations, the insert configured to be rotated to a specified percentage of slope and be secured at that angle by the alignment of the insert's tongue and groove ridges and indentations with the tongue and groove ridges and indentations of the bracket [intended use].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Short (U.S. Pat. Pub. No. 20180264630 A1) OR DE ‘212 (Foreign Pat. No. DE10211212 A1), in view of Pope (U.S. Pat. No. 6676704 B1).
Regarding claim 1, Short and DE ‘212 teaches a slope adjusting pipe hanger bracket and insert, comprising:
a bracket (Short; 156 and DE ‘212; 32);
an insert (Short; 138 and DE ‘212; 42), the insert configured to be rotated to a specified percentage of slope.
 	However, Short and DE ‘212 does not explicitly teach the tongue and groove ridges and indentations configuration between the bracket and the insert. 
 	Pope teaches the bracket and the insert having the tongue and groove ridges and indentations (Pope; 363, 377) and be secured at that angle by the alignment of the insert's tongue and groove ridges and indentations with the tongue and groove ridges and indentations of the bracket.
Short, DE ‘212 and Pope are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the inventions of Short and DE ‘212 having the tongue and groove ridges and indentations as disclosed by Pope. The motivation would have been to provide appropriate strength during the retention. Therefore, it would have been obvious to modify Short and DE ‘212 as specified in claim 1.
Regarding claim 2, Short as modified teaches a second bracket (Short; 158) having tongue and groove ridges and indentations (Pope; 363, 377);
a second insert (Short; 140) having mating tongue and groove ridges and indentations; 	and  	wherein each of the first and second inserts (Short; 138, 140) are configured to 
wherein the first and second brackets with the first and second inserts secured at the specified percentage of slope are configured to be installed around a pipe to set the slope of the pipe at the specified percentage of slope [capable/intended use]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tongue and grooves ridges and indentations on both brackets and parts of the inserts. The motivation would have been to provide appropriate strength during the retention. Therefore, it would have been obvious to modify Short as specified in claim 2.
Regarding claim 3, Short teaches a second bracket (Short; 158) having no tongue and groove ridges or indentations;
a second insert (Short; 140); and
 	wherein each of the first and second inserts are configured to be installed within
each first and second bracket and the first insert is configured to be rotated to a specified percentage of slope and be secured at that angle by the interlocking of the first insert's tongue and groove ridges and indentations with the tongue and groove ridges and indentations of the first bracket; and
configured to be installed around a pipe with the first and second brackets attached using bolts, the bolts configured to be tightened to have the first insert secured at the specified percentage of slope and with the second insert adjust and secure the slope of the pipe to the specified percentage of slope [capable/intended use].
Regarding claim 4, Short teaches the bracket comprises at least one channel (Short; channel at 152 for receiving 130); and the insert (Short; 138) comprises at least one post (Short; post of 139 or 146); and wherein the at least one post of the insert is configured to be installed within the at least one channel to snap in or be wedged within to secure the insert to the bracket.
Regarding claim 5, Short as modified teaches the bracket (Short; 156) comprises a central portion (Shorts; central portion of 156 having grooves and indentations); and the insert comprises a hub (Short; central portion having grooves and indentations); and wherein the hub of the insert is configured to be installed within the central portion of the bracket.
Regarding claim 6, Short teaches the hub (Shorts; central portion of 138, 140) of the insert comprises the tongue and groove ridges and indentations (Pope; 377) that are configured to set the insert at the specified percentage of slope.
Regarding claim 7, Short as modified teaches the tongue and groove ridges and indentations (Short; 363) of the bracket (Short; 156) have a curvature and profile that matches the curvature and profile of the tongue and groove ridges and indentations (Short; 377) of the insert (Short; 138) thereby increasing the strength of the tongue and groove ridges and indentations and preventing voids or exposed areas between the 
Regarding claim 8, Short teaches the bracket (Short; 156) having a semi-circular curvature (Short; curvature at 152) along an interior surface having a dimension and surface area that matches the outer surface of the insert; and wherein the insert (Short; 138) configured to be form fit to the matching curvature of the interior surface of the bracket.
Regarding claim 9, DE ‘212 teaches the insert (DE ‘212; 42) having a height is longer than the radial distance of the curvature of the interior surface of the bracket (DE ‘212; 32) the insert configured to protrude from the bracket and be compressed to force the insert into the bracket at the desired percentage slope (DE ‘212; see Fig. 5a, 5b for configuration). 
Regarding claim 10, DE ‘212 teaches the insert (DE ‘212; 42) having a height that is longer than the distance from the bottom of the bracket (DE ‘212; 32) to a deepest point within the channel (DE ‘212; channel receiving 42) of the bracket, the insert configured to protrude from the bracket and be compressed to force the insert into the bracket at the desired percentage slope (DE ‘212; see Figs. 5a, 5b for configuration).
Regarding claim 11, Short and DE ‘212 teach the bracket (Short; 156 or DE ‘212; 421) comprises contoured smooth exterior surfaces that is capable to prevent bacterial build-up and the collecting of contaminants in order to use the slope adjusting pipe hanger in a sterile clean room environment.
claim 12, Short and DE ‘212 teach a slope adjusting pipe hanger, comprising: two brackets (Short; 156, 158 and DE ‘212; 32, 34),
 	two inserts (Short; 138, 140 and DE ‘212; 42, 44), wherein each insert configured to be adjusted within one of the two brackets to a specified percentage of slope to align to or match with the slope of a pipe; and wherein the two brackets configured for attachment to align the pipe within the inserts at the specified percentage of slope; wherein the slope adjusting pipe hanger configured to secure a pipe at the specified percentage of slope for gravity drainage.
However, Short and DE ‘212 does not explicitly teach the tongue and groove ridges and indentations configuration between the bracket and the insert. 
 	Pope teaches the bracket and the insert having the tongue and groove ridges and indentations (Pope; 363, 377) and be secured at that angle by the alignment of the insert's tongue and groove ridges and indentations with the tongue and groove ridges and indentations of the bracket.
 	Short, DE ‘212 and Pope are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the inventions of Short and DE ‘212 having the tongue and groove ridges and indentations as disclosed by Pope such that the tongue and groove ridges and indentations of an insert interlock with the tongue and groove ridges and indentations of a bracket. The motivation would have been to provide appropriate strength during the retention. Therefore, it would have been obvious to modify Short and DE ‘212 as specified in claim 12.
claim 13, Short and DE ‘212 as modified teach the two brackets (Short; 156, 158 and DE ‘212; 32, 34) are attached using bolts (Short; 146 and DE ‘212; 37) to align the pipe within the inserts at the specified percentage of slope as the bolts are loosely tightened and interlock the tongue and groove ridges and indentations of an insert with the tongue and groove ridges and indentations of a bracket as the bolts are fully tightened [capable].
Regarding claim 14, Short and DE ‘212 teaches a channel (Short; channel of 156, 158 for receiving the inserts 138, 140 and DE ‘212; channel of 42, 44) within each bracket;
at least one post (Short; 139 and DE ‘212; 47) extending from an outer surface of the insert, and wherein the at least one post of the insert configured to be installed within the channel and hold the insert within the bracket.
Regarding claim 15, Short and DE ‘212 teach the inserts (Short; 138, 140 and DE ‘212; 42, 44) are configured to pivot within the channel of the bracket to provide for the adjustment of the angle of the insert to align with a pipe at the specified percentage of slope as the bolts are loosely tightened and interlock the tongue and groove ridges and indentations of an insert with the tongue and groove ridges and indentations of a bracket as the bolts are fully tightened [capable/intended use].
Regarding claim 16, Short and DE ‘212 teach the inserts (Short; 138, 140 and DE ‘212; 42, 44) are configured to pivot within the channel (Short; channel of 156, 158 for receiving the inserts 138, 140 and DE ‘212; channel of 42, 44) of the bracket to provide for the adjustment of the angle of the insert to align with a specified percentage of slope.
claim 17, Short and DE ‘212 as modified teach the channel (Short; channel of 156, 158 for receiving the inserts 138, 140 and DE ‘212; channel of 42, 44) comprises the tongue and groove ridges and indentations (Pope; 363) that are configured to interlock with the tongue and groove ridges and indentations (Pope; 377) of the insert.
Regarding claim 18, Short and DE ‘212 as modified teach the insert comprises a hub (Short; central part of 138, 140 and DE ‘212; central part of 42, 44), the hub providing a location for the tongue and groove ridges and indentations of the insert.
Regarding claim 19, Short and DE ‘212 as modified teach the interlocking of the tongue and groove ridges and indentations (Pope; 363, 377) of the insert and the bracket prevent voids or exposed areas and thereby prevent contaminants or bacteria build-up between the bracket and the insert [capable].
Regarding claim 20, Short and DE ‘212 as modified teach the brackets (Short; 156, 158 and DE ‘212; 32, 34) comprise contoured smooth exterior surfaces to prevent bacterial build-up and the collecting of contaminants in order to use the slope adjusting pipe hanger in a sterile clean room environment [capable/intended use].

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. No. 675106 teaches the bracket and insert having tongue/ridges and groove configuration  for adjusting the angle of a pipe.
U.S. Pat. Pub. No. 20040227049 A1 teaches the bracket and insert having tongue/ridges and groove configuration.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631